Exhibit 10.32.1

CONFIDENTIAL TREATMENT REQUEST

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934 as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

LOGO [g50353g91w15.jpg]

January 29, 2009

Nancy Wysenski

Chief Operating Officer

Endo Pharmaceuticals Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Dear Mrs. Wysenski:

Ventiv Commercial Services, LLC (“Ventiv”) and Endo Pharmaceuticals Inc.
(“Client”) are parties to a Sales Representative Service Agreement dated
effective as of April 1, 2008 (the “Agreement”) Terms used herein but not
defined here shall have the meeting set forth in the Agreement. At Client’s
request, Ventiv and Client have agreed to work together to negotiate an
amendment to the Agreement***.

This letter sets forth the mutual agreement of Ventiv and Client to continue to
work in good faith on the negotiation and execution of the aforementioned
amendment to the Agreement. Ventiv and Client further agree that if and only if
they are unable to reach agreement on the terms of the amendment, Ventiv hereby
provides Client with a one-time right to terminate the Agreement in its entirety
by providing Ventiv with at least sixty (60) days prior written notice. As such,
in the event Ventiv and Client are unable to reach agreement on the terms of the
amendment, Section 11.2(b) of the Agreement shall be amended to provided that
Client may terminate the Agreement by providing Ventiv with at least sixty (60)
days prior written notice. For clarification purposes, upon execution of an
amendment, the sixty (60) day termination right shall be null, void and of no
further effect.



--------------------------------------------------------------------------------

Mr. Larry Romaine

January 29, 2009

Page 2

If you are in agreement with the terms set forth above and desire to proceed on
that basis, please have this letter signed in the space provided below on behalf
of Client and return an executed copy no later than February 2, 2009.

 

VENTIV COMMERCIAL SERVICES, LLC By:   /s/ Paul Mignon

Name: Paul Mignon

Title: Chief Operating Officer

Agreed and Accepted as of the date first written above.

 

ENDO PHARMACEUTICALS INC. By:   /s/ Nancy Wysenski

Name: Nancy Wysenski

Title: Chief Operating Officer